Filed 1/21/21 P. v. Castillo CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 THE PEOPLE,                                              B300939

           Plaintiff and Respondent,                      (Los Angeles County
                                                          Super. Ct. No. KA114705-02)
           v.

 ADRIAN ALEJANDRO
 CASTILLO,

           Defendant and Appellant.


       APPEAL from a judgment of the Superior Court for the
County of Los Angeles, Mike Camacho, Judge. Affirmed.
       John Lanahan, under appointment by the Court of Appeal,
for Defendant and Appellant.
       Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Michael Keller and Douglas L.
Wilson, Deputy Attorneys General, for Plaintiff and Respondent.
       Adrian Alejandro Castillo was convicted following a jury
trial of the second degree murder of Alejandro Rojas with a true
finding he had used a dangerous or deadly weapon when
committing the offense. On appeal Castillo contends the trial
court should have required the People to reinstate a previously
rejected offer to plead guilty to voluntary manslaughter and his
conviction should be vacated so he may now accept that offer. We
affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
       Castillo and another individual were charged on
November 30, 2017 with the willful, deliberate and premeditated
murder of Rojas (Pen. Code, § 187, subd. (a)). The information
specially alleged Castillo had personally used a deadly or
dangerous weapon, a knife, in the commission of the offense (Pen.
Code, § 12022, subd. (b)(1)). Castillo pleaded not guilty and
denied the special allegations.
       On September 14, 2018 the trial court called the case to
confirm readiness for trial. The prosecutor informed the court
the People had previously presented Castillo with a plea offer
that she believed had not been put on the record:1 The People
had offered to seek an aggregate sentence of 12 years (11 years
for the underlying offense plus one year for use of the knife) in
exchange for a plea of guilty to voluntary manslaughter. The
prosecutor also reported that Castillo had rejected the People’s
offer.
       In response to the trial court’s inquiries, the prosecutor
confirmed the maximum sentence that could be imposed in the
case was life in prison. The People were proceeding on a theory

1     The minute order for a pretrial conference on January 31,
2018 states Castillo’s attorney, requesting a continuance of the
conference, indicated he needed to speak with the prosecutor
about a plea agreement.




                                2
of premeditated murder, and the case involved use of a knife.
The trial court stated, “So that would roughly be 26 years to life
maximum.”
        Directing its attention to Castillo, who was present with his
counsel, the court said, “It’s been mentioned for the record you
have considered the offer of the determinate sentence of 12 years
and you’ve rejected it. If the People were somehow to get
permission or approval to renew that offer today, I certainly
would not interfere with your desire to take advantage. But
please be advised that a 12-year determinate sentence, although
it seems to be a lengthy amount of time, is better than the rest of
your natural life.” The court explained, if Castillo pleaded guilty
to voluntary manslaughter and received a sentence of 12 years,
he would have to serve 85 percent of that total term before being
eligible for parole. However, the court continued, if Castillo were
convicted as charged, his sentence would be at least 25 years to
life, which would mean Castillo would serve 25 years before being
entitled to a parole hearing, with no guarantee of parole.
        The court cautioned Castillo that, if the evidence were to
come out as planned by the prosecution, “chances are the jury
will see it that way and they will not hesitate in convicting you.”
If Castillo knew he had committed the acts forming the basis of
the charges against him, the court advised, the time was ripe for
Castillo “to cut [his] losses” and avoid subjecting himself to a
maximum term of confinement. The court referred to the
acceptance by Castillo’s codefendant of a similar offer in the past.
Explaining the plea offer would guarantee “a life outside of state
prison walls,” the court stated, “So if you seriously want to
reconsider this offer, I’m not even sure if it’s available today. But
if it is, I’ll permit you to take advantage of it. We can wrap up




                                  3
the matter now.”
       In response to the court’s comments, Castillo requested a
moment to confer with his attorney. Granting Castillo’s request
but stating Castillo’s attorney needed to appear in a different
court for another matter, the court instructed that Castillo be
kept at the courthouse for that day, a Friday, to allow his
attorney to have access to him to discuss the plea. The court told
Castillo, “If you change your mind, I’ll give you that opportunity
to resolve this matter today,” and stated that, unless it heard
back from Castillo and his attorney, it would be in recess until
the following Monday morning.
       On Monday, September 17, 2018, Castillo and his attorney,
along with the prosecutor, appeared before the trial court.
Summarizing its comments at the previous proceeding, the court
again stated, if the People were willing to renew their offer of a
determinate sentence, it would allow Castillo to take advantage
of the offer if he elected to do so. Asked by the court for the
status of any negotiations, Castillo’s attorney responded that
Castillo had indicated he was willing to accept the offer. The
prosecutor, explaining she had discussed with her supervisor the
possibility of renewing the offer of a 12-year sentence and had
also spoken with the victim’s family, informed the court the
People declined to renew their offer. Stating Castillo’s decision
was a “day late and a dollar short,” the court told Castillo it could
not “force the People to offer the plea bargain again after the offer
was rejected in the past.” The court added, “This is through no
fault of your attorney, most certainly.”
       The case proceeded to trial. On September 21, 2018 a jury
convicted Castillo of second degree murder, with a true finding as
to the deadly or dangerous weapon enhancement allegation. The




                                  4
trial court sentenced Castillo to state prison for an aggregate
term of 16 years to life.
                          DISCUSSION
        The People offered to recommend the court accept a plea of
voluntary manslaughter from Castillo, who was charged with
first degree murder, with a recommended 12-year prison term.
Castillo rejected the offer, as was his right. When the People
described the rejected offer on the record, the trial court
suggested Castillo ought to reconsider his position if the People
renewed the offer. Castillo changed his mind and indicated he
would agree to plead to voluntary manslaughter; but the People,
after speaking to the victim’s family, declined to renew the offer.
Nothing about this process deprived Castillo of any of his rights.
        Attempting to conjure a rule that would have obligated the
trial court to compel the People to reopen their plea offer, Castillo
relies upon, and seriously misconstrues, language from a footnote
in In re Alvernaz (1992) 2 Cal.4th 924, 938, fn. 7 (Alvernaz).
Alvernaz concerned a claim of ineffective assistance of counsel
and the duties of a defendant’s attorney during plea
negotiations—issues not raised by Castillo. Alvernaz, sentenced
to life imprisonment following his conviction for several serious
felonies, argued in a petition for writ of habeas corpus that he
had rejected a plea offer involving a substantially lesser sentence
because of his counsel’s erroneous legal advice. (Id. at pp. 929-
931.) Accepting the premise of Alvernaz’s constitutional claim,
the Supreme Court held, if a petitioner demonstrates ineffective
representation caused the rejection of a plea offer, the petitioner
was deprived of effective counsel, even if thereafter he or she
received a fair trial. (Id. at p. 936.) On the basis of the record,
however, the Court held Alvernaz had failed to carry his burden




                                  5
of establishing he would have accepted the offered plea had he
received effective assistance from his counsel. (Id. at p. 945.)
       In its opinion the Supreme Court discussed some of the
difficulties inherent in evaluating claims of ineffective assistance
of counsel during pretrial plea negotiations. The Court observed
a defendant may find “‘second-guess[ing] counsel’s assistance
after conviction or adverse sentence’” to be “‘all too tempting’”
(Alvernaz, supra, 2 Cal.4th at p. 938) and addressed specifically
the problem created by a decision not to waive the attorney-client
privilege until years after the failed plea negotiations, at which
time the attorney’s recollection of the advice and the client’s
response to it, “if unrecorded, may well have faded or disappeared
entirely.” (Ibid.) Accordingly, in footnote 7, the Court
“encourage[d] the parties to memorialize in some fashion prior to
trial (1) the fact that a plea bargain offer was made, and (2) that
the defendant was advised of the offer, its precise terms, and the
maximum and minimum punishment the defendant would face if
the plea bargain offer were accepted or, alternatively, if it were
rejected and the case proceeded to trial, and (3) the defendant’s
response to the plea bargain offer.” (Id. at p. 938, fn. 7.)
       Contrary to Castillo’s contention, nothing in footnote 7, or
anywhere else in Alvernaz, supra, 2 Cal.4th 924, imposes a duty
on the trial court to ensure that defense counsel makes his or her
client aware of a plea offer and the consequences of declining it,
let alone mandates that any plea offer must remain open until
such time as the defendant has been fully advised and the details
of the offer and the benefits and adverse consequences of refusing
it placed on the record. Indeed, the Court, expressly
characterizing the decision to memorialize a plea offer on the




                                 6
record as a choice by the parties,2 observed “that memorializing
plea bargain discussions in this particular manner could be
burdensome in high-volume courts were it to be followed as a
general practice.” (Id. at p. 938, fn. 7.) Castillo cites no other
authority for his novel “rule” that the trial court itself must
advise a defendant of the adverse consequences of rejecting the
People’s plea offer, let alone that the offer must remain open until
the court’s advisement. (See Kaufman v. Goldman (2011)
195 Cal.App.4th 734, 743 [appellate court may treat as forfeited
any argument not “supported by both coherent argument and
pertinent legal authority”]; Mansell v. Board of Administration
(1994) 30 Cal.App.4th 539, 545-546 [reviewing court need not
consider an inadequately supported legal argument; “‘[t]his court
is not inclined to act as counsel for . . . appellant’”].)
       Relying on People v. Rhoden (1999) 75 Cal.App.4th 1346,
1353-1354 and In re Kenneth H. (2000) 80 Cal.App.4th 143, 148-
149, Castillo in his reply brief argues a plea offer may not be
withdrawn once it has been accepted or the defendant has
detrimentally relied on it. Therefore, he claims, his acceptance of
the offer to plead to voluntary manslaughter prior to trial
foreclosed the People’s ability to withdraw their offer. Castillo’s
argument is doubly flawed. First, it ignores the absence of a
pending offer at the time of his purported acceptance. Second,
the cases require the entering of a plea or other reliance, not
merely indicating agreement to the plea offer, holding, “[A]

2     Specifically, the Court stated, “Where the parties have
chosen to memorialize the offered plea bargain on the record,
subsequent claims of ineffective assistance of counsel in the
defendant’s decision to reject the offer are likely to fall.”
(Alvernaz, supra, 2 Cal.4th at p. 938, fn. 7.)




                                 7
prosecutor may withdraw from a plea bargain before a defendant
pleads guilty or otherwise detrimentally relies on that bargain.”
(Rhoden, at p. 1354; see In re Kenneth H., at p. 148.)3 Castillo
does not argue—nor does he attempt to show—he pleaded guilty
or detrimentally relied on the People’s offer.
                         DISPOSITION
      The judgment is affirmed.



                                          PERLUSS, P. J.

      We concur:



            SEGAL, J.                     FEUER, J.




3     In holding a prosecutor may withdraw a plea offer before
the entering of a guilty plea or other detrimental reliance by the
defendant, the court of appeal in People v. Rhoden, supra,
75 Cal.App.4th at page 1343, observing the lack of definitive
California precedents, found persuasive cases from other
jurisdictions, including one (Reed v. Becka (1999) 333 S.C. 676
[511 S.E.2d 396]) that stated a defendant accepts a plea offer by
pleading guilty and another (State v. Collins (1980) 300 N.C. 142
[265 S.E.2d 172]) that stated, “‘The consideration given for the
prosecutor’s promise is not defendant’s corresponding promise to
plead guilty, but rather is defendant’s actual performance by so
pleading.’”




                                  8